                Case 1:20-cv-01468-CJN Document 61 Filed 07/08/20 Page 1 of 2




                               IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF COLUMBIA

                                                       )
COMMONWEALTH OF PENNSYLVANIA, et al.,                  )
                                                       )
                 Plaintiffs,                           )
                                                       )
      v.                                               )
                                                       )      Civil Action No. 1:20-cv-1468-CJN
ELISABETH DEVOS, in her official capacity as           )
SECRETARY, UNITED STATES DEPARTMENT                    )
OF EDUCATION, et al.                                   )
                                                       )
                 Defendants.                           )
                                                       )
                                                       )



                               AFFIDAVIT OF PAIGE DUGGINS-CLAY

 STATE OF TEXAS                   )
                                  ) ss:
 COUNTY OF TRAVIS                 )

           PAIGE DUGGINS-CLAY, being duly sworn, deposes and says:

           1.      My full name is Paige Duggins-Clay.

           2.      I practice with the firm of Husch Blackwell, LLP whose office address is 111

 Congress Avenue, Suite 1400, Austin, TX 78701. My telephone number is (512) 479-1156.

           3.      I am currently employed as an attorney at Husch Blackwell LLP in Austin, TX. I

 submit this Affidavit in support of AASA, The Superintendents’ Association, and the Council of

 The Great City Schools as Amicus Curiae’s motion for my admission pro hac vice to represent

 amicus curiae in this matter, pursuant to LCvR 83.2(d) of the United States District Court for the

 District of Columbia.

           4.      I am a member in good standing of the bar of the State of Texas.

           5.      I certify that I have not been disciplined by any bar of which I am a member, and/or

 any bar.

           6.      I have never been admitted before this Court pro hac vice.
              Case 1:20-cv-01468-CJN Document 61 Filed 07/08/20 Page 2 of 2




         7.      I do not engage in the practice of law from an office located in the District of

 Columbia, am not a member of the District of Columbia bar, nor do I have an application for

 membership pending.

         8.      It is respectfully requested that I be admitted pro hac vice to represent amicus

 curiae in this matter.


                                                                        Paige Duggins-Clay
                                                                                                    07/08/2020
                                                                                                  02:33 PM EDT
                                                                       __________________________________
                                                                       Paige Duggins-Clay




STATE OF TEXAS                  §
                                §
COUNTY OF TRAVIS                §

        SWORN TO AND SUBSCRIBED before me, the undersigned authority, on this 8th day of
July, 2020. This notarial act was an online notarization.
                      Jennifer B. Rogers
                      Electronic Notary Public                                      07/08/2020
                                                                                    02:35 PM EDT
                      Texas                           _______________________________________
                      Public REG# 124513507
                      Comm. Expires 03/28/2023
                                                      Notary Public
                      Online Notary Public. This
                      notarial act involved the use   My commission expires: March 28, 2023
                      of online audio/video
                      communication technology.
